DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/06/2020 has been entered.

Previous Rejections
Applicant’s arguments, filed 11/06/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-5, 7-14, 16-18, 20-22, 24-26 and 39-47 are rejected under 35 U.S.C. 103 as being unpatentable over CN102481282A, in view of Li et al (US 2008/0139642 A1).
Regarding claim 1, CN102481282A taught compositions for pulmonary and/or nasal [title and abstract, and at 0026, 0071, 0079 and 0085] delivery, comprising artemisinin derivatives [title] and excipients generally [0079 and 0083-84]. Amounts, as determined routinely by one of ordinary skill in the art, in order to determine an optimal effect, were disclosed [0072 and 0074]. Human administration was taught [0073].
CN102481282A did not teach a sugar or a sugar alcohol excipient, nor amounts thereof, as recited in claim 1. Although CN102481282A taught amounts of the active as determined by the skilled artisan, CN102481282A did not specifically teach amounts of the artemisinin derivatives, as recited in claim 1.
Li taught artemisin derivatives and pharmaceutical compositions containing the same [title]. Li’s pharmaceutical compositions comprised an effective dose range of the active, and a pharmaceutically acceptable carrier (defined as an excipient) that was suitable for the human body, and had a sufficiently high purity and a low toxicity. Taught amounts were 1-85 % of the artemisinin derivative, and 15-99 % of the excipient [0029-0030]. Examples of excipients included sugars, e.g., glucose, sucrose, lactose, etc. [0031]. The dosage form was by pernasal administration [0032 and at claim 7].
Since CN102481282A taught compositions comprising artemisinin derivatives, further generally comprising excipients, it would have been prima facie obvious to one of ordinary skill in the art to include sugars within CN102481282A, as was taught by Li. An ordinarily skilled artisan would have been motivated to provide a component that was 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select sugars for incorporation into artemisinin compositions based on their recognized suitability as pharmaceutically acceptable excipients, as taught by Li.
Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to include 1-85 % of the artemisinin derivative, and 15-99 % of the excipient, as taught by Li. An ordinarily skilled artisan would have been so motivated, because effective dose ranges of artemisinin derivatives are provided at 1-85 % (of the composition). Moreover, at 15-99 % of the composition, excipients are compatible with the human body, with a sufficiently high purity and a low toxicity, as taught by Li.
Claim 1 recites the artemisinin derivative and sugar alcohol provided in equal amounts.
Li taught 1-85 % of the artemisinin derivative, and 15-99 % of the excipient [0029-0030]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
CN102481282A, in view of Li, reads on claim 1.
Regarding claim 2, artesunate was taught [abstract].
Regarding claims 3, 13-14, 16-18, 20-22 and 45-47, solutions were taught [0081]. Intranasal delivery was taught [0085]. Further, regarding claims 13-14 and 16-17, insufflation powders were taught [0079]; dispensers [0079] and metered dose 
Regarding claims 4 and 12, nebulizers were taught [0086]. Further, regarding claim 12, insufflators and capsules were taught [0079].
Regarding claims 5, 11, 39-40 and 44 carriers and lactose were taught [0090]. Further, regarding claims 11 and 44, chelating agents are not required ingredients.
Regarding claims 7 and 41, ethanol was taught [0091].
Regarding claims 8 and 42, gelatin was taught [0094]. Li taught [0031] cellulose derivatives, generally, which reads upon the instantly recited cellulose derivatives.
Regarding claim 9, sodium chloride was taught [0091].
Regarding claims 10 and 43, acid pH regulators, including acids and bases generally, which reads upon the recited acids, were taught [0085].
Regarding claim 24, antimicrobial agents were taught [0086].
Regarding claim 25, two micron (e.g., 2000 nm) sized particles were taught [0084].
Regarding claim 26, combinations of active ingredients were taught [0087].

Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

19 is rejected under 35 U.S.C. 103 as being unpatentable over CN102481282A, in view of Li et al (US 2008/0139642 A1) and further in view of Dreher et al (USP 9,713,604 B2).
The 35 U.S.C. 103 rejection over CN102481282A, in view of Li, was previously described.
Additionally, CN102481282A generally taught antioxidants [0085], although CN102481282A did not specifically teach the antioxidants instantly claimed.
However, Dreher taught non-irritating, stable compositions comprising Vitamin C, Vitamin E, BHT and BHA as known antioxidants [abstract; col 2, lines 29-38; col 3, lines 35-50; col 31, lines 20-40].
Since CN102481282A generally taught antioxidants, it would have been prima facie obvious to one of ordinary skill in the art to include Vitamin C, Vitamin E, BHT and BHA, within  CN102481282A as known antioxidants, as taught by Dreher. In the instant case, it is prima facie obvious to select Vitamin C, Vitamin E, BHT and BHA for incorporation into compositions based on their recognized suitability as antioxidants, as taught by Dreher.

Response to Arguments
Applicant’s arguments with respect to claim 19 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

38 is rejected under 35 U.S.C. 103 as being unpatentable over CN102481282A, in view of Li et al (US 2008/0139642 A1) and further in view of Carvalho et al (US 2011/0077258 A1).
The 35 U.S.C. 103 rejection over CN102481282A, in view of Li, was previously discussed. 
Although the combined teachings of CN102481282A, in view of Li, taught pharmaceutically acceptable carriers [Li; 0029-0031], the combined teachings of the art did not specifically disclose mannitol or sorbitol, as recited in claim 38.
Carvalho taught artemisinin derivatives [0013-14] formulated with art-recognized pharmaceutically acceptable carriers, inclusive of sorbitol and mannitol. The said carriers were compatible with the other ingredients of the composition and were not injurious to the patient [0026].
Since CN102481282A and Li taught compositions comprising artemisinin derivatives, further generally comprising pharmaceutically acceptable carriers, it would have been prima facie obvious to one of ordinary skill in the art to include mannitol and/or sorbital within the combined teachings of CN102481282A and Li, as taught by Carvalho. An ordinarily skilled artisan would have been motivated to provide an art-recognized carrier that was compatible with artemisinin, while not injurious to the patient, as taught by Carvalho [Carvalho; 0013-14 and 0026].
In the instant case, it is prima facie obvious to select mannitol and/or sorbitol for incorporation into artemisinin compositions based on their recognized suitability as pharmaceutically acceptable carriers, as taught by Carvalho.
Response to Arguments
Applicant’s arguments with respect to claim 38 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/CELESTE A RONEY/Primary Examiner, Art Unit 1612